Citation Nr: 1535624	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-48 204	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2010 rating decisions of the San Juan, Puerto Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed February 2004 rating decision denied the Veteran service connection for a low back disability, based essentially on a finding that such disability was not shown to be related to service. 

2.  Evidence received since the February 2004 rating decision does not tend to relate a low back disability to the Veteran'sservice; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed August 2003 rating decision declined to reopen a claim of service connection for a left eye disability that had been denied essentially based on a finding that a compensable left eye disability was not shown, finding further that a compensable left eye disability was not shown to be related to service.  

4.  Evidence received since the August 2003 rating decision does not tend to relate a compensable left eye disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left eye disability; and does not raise a reasonable possibility of substantiating such claim.
5.  An unappealed August 2003 rating decision denied the Veteran service connection for a right eye disability, based essentially on a finding that the claimed disability was a refractive error (and not a compensable eye disability).

6.  Evidence received since the August 2003 rating decision does not tend to relate a compensable right eye disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right eye disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received, and the claim of service connection for a left eye disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received, and the claim of service connection for a right eye disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in September 2008 and February 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letters complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that an X-ray of the lumbar spine in January 1968 was negative; clinical history noted that he had had pain for a year.  An August 1968 report of medical history shows the Veteran denied back and eye trouble.  On the August 1968 service separation examination, the eyes and pupils were normal, as was ophthalmoscopic examination.  The spine was normal.  Visual acuity was 20/20 in each eye.

On May 1975 VA examination, the Veteran reported he had received treatment for his back in 1967.  He said he had back pain after lifting heavy weights in service.  The diagnosis was sacroiliac joint sprain.
On VA joints examination in July 1998, the Veteran reported he injured his back in service loading and unloading boxes of ammunition.  X-rays of the lumbosacral spine revealed degenerative spondylosis of the lumbar spine, discogenic disease of L3-4 and L4-5, and muscle spasm.  The diagnoses were lumbar myositis, degenerative joint disease and diminished disc space narrowing L3-L4 and L4-L5.

On July 1998 VA eye examination corrected visual acuity was 20/25 in each eye.  The conjunctivae were injected.  The diagnoses were refractive error and ethanol related conjunctivitis.  

A September 1998 rating decision denied the Veteran service connection for a left eye disability on the basis that a compensable eye disability was not shown.  He was notified of that determination, and did not appeal it.  An unappealed August 2003 rating decision denied service connection for a right eye disability, noting the STRs were silent and that what the Veteran had was a refractive error; the rating decision also declined to reopen a claim of service connection for a left eye disability.

VA outpatient treatment records show that in January 2000 the Veteran was referred to an ophthalmology clinic with a history of glaucoma.

On March 2001 VA spine examination, the Veteran reported he injured his low back lifting a heavy ammunition box.  The diagnoses were lumbar paravertebral myositis, degenerative joint disease and discogenic disease.

On March 2001 VA general medical examination, a history of glaucoma was noted.

Service connection for a low back disability was initially denied by the RO in July 1975 on the basis that X-rays in service and a service separation examination were normal.  Rating decisions in September 1998, August 2003 and February 2004 declined to reopen the claims of service connection for a low back disability.  The Veteran was notified of these determinations, and did not appeal them.

VA outpatient treatment records show that in September 2008 the Veteran complained of back pain following a fall.  In July 2010, he again reported low back pain associated with a fall.  The assessment was persistent low back pain.  In August 2010, he complained of decreased vision.  The diagnoses were glaucoma suspect versus ocular hypertension, bilateral senile cataracts and refractive error.

The Veteran did not appeal the August 2003 rating decision that denied service connection for a right eye disability, and declined to reopen a claim of service connection for a left eye disability.  He also did not appeal the February 2004 rating decision that denied service connection for a low back disability.  Furthermore, he did not submit any new and material evidence in those matters in the year following those determinations.  Therefore, those decisions are final, and may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to each such claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim of service connection for a low back disability was previously denied on the basis that such disability was not shown to be related to service.  Similarly, the claims of service connection for right and left eye disabilities were previously denied on the basis the Veteran had refractive error (which is not a compensable disability; See 38 C.F.R. § 3.303(c), and that any acquired (and compensable) eye disability was not shown to be related to service (the record showed notations of conjunctivitis and history of glaucoma).  Therefore, for evidence received since to relate to the unestablished fact necessary to substantiate the claims (and be new and material), it would have to tend to show that a current back disability is related to service, and that the Veteran has compensable right and left eye disabilities that likewise are related to his service.  

Pertinent evidence received since the February 2004 rating decision that denied service connection for a back disability consists of VA outpatient treatment records that show current treatment for a low back disorder.  Such evidence is cumulative, and therefore not new.  It was previously shown, and is not in dispute that the veteran has a low back disability. Therefore the additional evidence received is not new and material, and the claim of service connection for a low back disability may not be reopened.

Regarding the eyes, the evidence continues to show refractive error, as well as more recent findings of cataracts and glaucoma.  No evidence received since the prior final rating decisions shows or suggests that any acquired eye pathology shown (e.g., cataracts, glaucoma) may be related to the Veteran's service.  Therefore, the additional evidence received since the prior decision does not pertain to the unestablished fact (that a current acquired eye disability May be related to service) necessary to substantiate the claims of service connection for eye disability, and does not raise a reasonable possibility of substantiating such claims.  Accordingly, evidence received since the August 2003 rating decision is not new and material, and claims of service connection for right and left eye disabilities may not be reopened.  


ORDER

The appeals to reopen claims of service connection for a low back, right eye and/or left eye disabilities are denied.

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


